Citation Nr: 0612880	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a back injury. 

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to October 
1963.  

Service connection for a low back disorder was previously 
denied by the Board of Veterans' Appeals (hereinafter Board) 
in a decision of January 1995.  

This current matter comes before the Board on appeal from 
rating decisions of the No. Little Rock, Arkansas, Regional 
Office (RO).  By a rating action in August 2000, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disorder as not well-grounded.  
However, in August 2002, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a back 
injury on a de novo basis, meaning as a "new" claim, because 
of the changes to the adjudication process required by the 
Veterans Claims Assistance Act of 2000.  The veteran 
perfected a timely appeal to that decision.  

On April 23, 2004, the veteran appeared at the No. Little 
Rock RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  
The veteran accepted this hearing in lieu of an in-person 
hearing.  A transcript of the hearing is of record.  

In January 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in October 2005.  

In its August 2002 rating action, the RO denied the claim for 
service connection for a low back disorder on the merits 
without considering whether new and material evidence had 
been submitted.  However, the Board must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The Board must address the question of new 
and material evidence in the first instance because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  Only where the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374, 377 (1998).  In light of the 
favorable decision below, the veteran is not prejudiced by 
the Board's consideration of this question in the first 
instance.  See Jackson v. Principi, 265 F.3d 1366 (2001).  

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will contact 
the veteran if additional action is required on his part.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  In a January 1995 decision, the Board denied entitlement 
to service connection for a low back disorder, on the basis 
that the medical evidence did not show the presence of a 
current low back disorder, and there was no evidence of a 
nexus between any low back disorder and service.  

3.  Evidence added to the record since the January 1995 Board 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for residuals of a back 
injury.  


CONCLUSIONS OF LAW

1.  The January 1995 Board decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 (2005).  

2.  New and material evidence has been received since the 
January 1995 Board decision sufficient to reopen the 
veteran's claim for service connection for residuals of a 
back injury.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.159(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The October 2005 supplemental statement 
of the case (SSOC) post dated the VCAA letter, and 
constituted subsequent process.  The January 2005 letter 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Pertinent Laws, Regulations, and Court Precedents.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 38 
C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within an 
applicable presumption period under 38 C.F.R. § 3.307) and 
the veteran currently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumption period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2005).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for a low back disorder after 
August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


III.  Factual background.

The veteran's service medical records reflect that he was 
involved in an automobile accident in September 1960.  He was 
treated for complaints of a painful neck.  The examiner 
reported that he was in a dazed condition and that a 1.5 cm. 
nodule was discovered below the left occipital region.  
Slight tenderness was identified along the paraspinal 
cervical muscles.  The initial impression was questionable 
whiplash, injury of the neck.  Following 6 days of treatment, 
the final diagnosis was reported as "contusion, 
interscapular area of the back, mild."  No further reference 
to a disability of the cervical spine exists in the service 
medical record.  There is no clinical reference whatsoever 
with regard to an injury or disability of the thoracic or 
lumbosacral spine.  Reports of medical history and reports of 
medical examination dated in June 1962 and September 1963 
reflect that the veteran reported no pertinent history and 
that clinical evaluations on both occasions were negative for 
any pertinent abnormality.  

The veteran's initial claim for service connection for a back 
disorder (VA Form 21-526) was received in November 1991.  On 
this application he reported that he had a pinched nerve in 
his lower back, which began in 1960 or 1961; he stated that 
he received treatment at that time.  He indicated that he 
next received treatment for this condition in 1973 or 1974 at 
Salinas Memorial Hospital.  

In a statement dated in January 1992, the veteran related 
that after his discharge he was treated with traction at the 
Salinas Memorial Hospital after he sneezed.  He indicated 
that he received this treatment sometime between 1970 and 
1972 for what was described as a pinched nerve of the lower 
back.  He also stated that he was treated at several other 
locations in Arkansas and California, including the Soledad 
Clinic in Soledad, California, for lower back pain.  

Records from the Salinas Valley Memorial Hospital reflect 
that the veteran was hospitalized in November 1973 for 
diabetes mellitus.  It was noted that his history included 
hospitalization for observation for a motor vehicle accident.  
No other pertinent history, complaints or findings were 
noted.  When the veteran was released from the hospital in 
November 1973 the following diagnoses were given:  diabetes 
mellitus and organic heart disease, left bundle branch block.  
Private medical records from Shannon Card, M.D., and the 
Carroll General Hospital for the period from 1984 to 1991 
reflect that the veteran was seen on numerous occasions for 
follow-up for diabetes mellitus.  These extensive records are 
entirely negative for pertinent findings.  

Medical records of the Lutheran Hospital of Fort Wayne, 
Indiana, reflect that the veteran was seen at the emergency 
department in June 1986 for complaints of low back pain which 
had its onset while the veteran was helping to lift a 200 
pound object earlier that day.  X-ray study of the 
lumbosacral spine was interpreted as showing no significant 
abnormality of the bones or joints.  The diagnosis was 
muscular strain.  The veteran was released from the hospital 
the same day in stable condition.  

In November 1992 the veteran was accorded an examination for 
disability evaluation at the Arkansas Department of 
Corrections on behalf of the VA.  The veteran reported that 
he was hospitalized for one week in 1960 for whiplash and 
lower back pain following an automobile accident.  He related 
that his "back was good till 1968" when he was hospitalized 
for low back strain for 2 weeks.  The veteran presented 
complaints of episodes of sudden low back pain.  Examination 
revealed that the veteran did not walk with a limp and that 
his gait was "O.K."  The examiner stated that no significant 
limitation of motion was noted.  No tenderness was found.  X-
rays of the lumbosacral spine from multiple views were 
interpreted as showing no definite abnormality.  

By a decision, dated in January 1995, the Board denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  That decision was based on a finding that 
a chronic low back disorder was not shown in service, the 
medical evidence did not show the presence of a current low 
back disorder, and there was no evidence of a nexus between 
any current pathology of the spine and service.  

Received in December 1999 were VA progress notes, dated from 
September 1997 to November 1999, which show that the veteran 
received treatment for several disabilities, including 
chronic low back pain.  The veteran was seen at a VA 
neurology clinic in May 1998, at which time it was noted that 
he had a history of chronic low back pain since the 1950's; 
it was also noted that he had a history of back surgery.  The 
veteran indicated that he slipped and fell at home and 
reinjured his back, and he now had pain in the lower lumbar 
area.  The impression was chronic low back pain, 
neurologically stable.  The veteran was again seen in March 
1999, at which time he complained of chronic low back pain as 
a result of an injury years ago; he reported having back 
surgery 6 years ago.  The impression was mechanical low back 
pain.  

Received in March 2002 were VA outpatient treatment reports 
from the Fayetteville VAMC, dated from March 1999 through 
March 2002, reflecting ongoing clinical evaluation and 
treatment for several disabilities, including chronic low 
back pain.  Additional records were received from 
Fayetteville VAMC, dated from June 2001 to February 2002, 
indicating that the veteran received ongoing clinical 
evaluation for several disabilities, including chronic low 
back pain.  During a period of hospitalization for evaluation 
of chest pain in April 2000, it was noted that the veteran 
had chronic low back pain and had signed a narcotic contract 
to receive Percocet.  The pertinent diagnosis was chronic low 
back pain.  

Received in October 2003 were results of Magnetic Resonance 
Imaging (MRI), performed in September 2003, which revealed 
findings of prior hemilaminotomy on the left at L5, focal 
disk protrusion at L5-S1, and degenerative disc disease at 
L5-S1.  Also received in October 2003 was a medical statement 
from Dr. Raymond De La Rosa, dated in September 2003, 
indicating that the veteran's diabetes mellitus was rather 
complicated by a back injury sustained while he was on active 
duty in 1960.  He noted that, review of the veteran's history 
revealed that he suffered from a motor vehicle accident on a 
military road.  Dr. De La Rosa indicated that the fact that 
the veteran was suffering from significant discomfort and 
limitation of motion from his back injury had complicated the 
management of his diabetes mellitus.  

Received in November 2003 was a statement from the veteran's 
sister, indicating that she and her mother visited the 
veteran in a hospital at the base, while he was on active 
duty, following a car accident; she noted that he received 
treatment for acute back and neck pain.  She further noted 
that the veteran has had back pain through the years.  

At his personal hearing in May 2004, the veteran testified 
the he was involved in a car accident in 1960; he indicated 
that he was being driven to the base by another airman when 
they ran into and fell off a cliff.  At that time, the 
veteran indicated that he complained of back and neck pain; 
he was diagnosed with whiplash.  The veteran maintained that 
he has been bothered by back pain throughout the years; he 
stated that he never complained of back pain because he was 
afraid of having surgery.  The veteran indicated that he has 
had pain in his back ever since the accident in service.  

Received in May 2004 were private treatment reports, dated 
from February 2002 to May 2004, which show that the veteran 
continued to receive clinical evaluation and treatment for 
several disabilities, including chronic low back pain.  Among 
these records are the results of an MRI, dated in September 
2003, reflecting findings of a prior hemilaminotomy on the 
left at L5 and focal disk protrusion at L5-S1.  During a 
clinical visit in December 2003, the veteran complained of 
back pain since a motor vehicle accident in August 2003.  A 
progress note, dated in December 2003, indicates that the 
veteran was brought to an emergency room in August 2003, 
where he was treated and released because of severe low back 
pain; it was noted that he had a previous discectomy at L5-S1 
in 1994.  The diagnosis was paracentral disc herniation at 
L5-S1.  

Received in June 2005 were VA progress notes, dated from 
April 2000 to June 2005, which show that the veteran 
continued to receive clinical evaluation and treatment for 
several disabilities, including chronic low back disorder.  
X-ray study of the lumbar spine, dated in June 2004, revealed 
findings of degenerative disc disease involving the L5-S1 
disc space with degenerative changes of the lower lumbar 
facet joints bilaterally.  


IV.  Legal Analysis - New and material evidence.

As noted above, in January 1995, the Board denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  That determination was based on a finding 
that the veteran's single instance of complaint of back pain 
in service was shown to be acute and transitory in nature, 
with neither evidence of continuity or chronicity thereof in 
service nor residuals shown upon separation from service.  It 
was determined that there was no evidence of a current back 
disorder; and, there was no evidence relating any current 
symptomatology to an incident of service.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.1100 (2005).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

The Board finds that the newly received medical records are 
both new and material.  The evidence associated with the 
claims file subsequent to the January 1995 decision includes 
VA treatment reports, private treatment reports from Sparks 
Regional Medical Center, lay statement from the veteran's 
sister, and the veteran's own testimony and assertions.  
Significantly, those records indicate that the veteran has 
been receiving clinical attention for a chronic low back 
pain, currently diagnosed as degenerative disc disease of the 
lumbar spine.  No such evidence was of record at the time of 
the prior denial in January 2005.  Moreover, in his September 
2003 medical statement, Dr. De La Rosa suggests that the 
veteran's current back disorder is related to the back injury 
he sustained in service.  The new medical opinion was not 
previously of record and for the first time suggests that the 
veteran has a chronic low back disorder that may be related 
to the car accident in service.  In this regard, the Board 
finds that the record contains new evidence, which raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a back injury is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The benefit sought on 
appeal is granted to this extent.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a low back disorder is granted.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  

Having determined that the veteran's claim of entitlement to 
service connection for a low back disorder is reopened, VA 
has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b).  

Under the VCAA, VA must afford a claimant an examination when 
there is evidence of current disability or symptoms of a 
current disability, evidence that the disability may be 
related to service, and the evidence of record is 
insufficient to decide the claim.  Current medical records 
reflect findings of lower back pain with degenerative disc 
disease of the lumbar spine.  Results of an MRI, dated in 
September 2003, revealed findings of prior hemilaminotomy on 
the left at L5, focal disk protrusion at L5-S1, and 
degenerative disk disease at L5-S1.  In a medical statement 
dated in September 2003, Dr. De La Rosa indicated that a 
review of the veteran's history revealed that he suffered 
from a motor vehicle accident on a military road in service.  
Dr. De La Rosa stated that the fact that the veteran was 
suffering from significant discomfort and limitation of 
motion from his back injury had complicated the management of 
his diabetes mellitus.  The Board finds that the doctor's 
conclusion is unclear.  

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i).  As such, 
there is no VA medical opinion of record discussing the 
likely etiology of any current low back disorder.  VA's duty 
to assist requires that the veteran be afforded a VA 
examination with respect to his disability, which takes into 
account the records of his prior medical history and includes 
an opinion as to the cause of his disability at issue.  38 
U.S.C.A. § 5103A (d).  See also Pond v. West, 12 Vet. App. 
341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 405 
(1991).  Thus, in light of the noted motor vehicle accident 
in service and the veteran's complaints of back pain, and the 
medical records showing a current diagnosis of a chronic low 
back disorder, the Board is of the view that the veteran 
should be afforded a VA examination to determine the current, 
nature and etiology of his claimed low back disorder.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO should obtain all outstanding 
VA records of treatment pertaining to the 
veteran's back.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the nature and etiology of 
any present back disorder-including 
degenerative disc disease of the lumbar 
spine.  The claims folder must be made 
available to the examiners for a review 
of the veteran's pertinent medical 
history prior to his examination.  All 
necessary tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner is 
specifically asked to provide an opinion 
on whether it is at least as likely as 
not (whether there is a 50 percent 
probability or greater) that any back 
disorder, including degenerative disc 
disease of the lumbar spine, found to be 
present is etiologically related to 
service, including the veteran's motor 
vehicle accident in 1960 in service.  The 
examiner is requested to provide specific 
comment upon the intercurrent incidents 
involving the veteran's back, such as the 
1986 lifting incident.  The rationale for 
all opinions expressed should be based on 
the evidence of record.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for residuals of a 
back injury.  If the determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  This document should 
include detailed reasons and bases for 
the decision reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


